                                 Case 2:20-cv-00243-KJD-BNW Document 35 Filed 09/03/20 Page 1 of 2



                       1       WENDY MEDURA KRINCEK, ESQ., Bar No. 06417
                               KELSEY E. STEGALL, ESQ., Bar No. 14279
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone: 702.862.8800
                               Fax No.:      702.862.8811
                       5       Email: wkrincek@littler.com
                               Email: kstegall@littler.com
                       6
                               Attorneys for Defendant
                       7       HOMEGOODS, INC

                       8
                                                               UNITED STATES DISTRICT COURT
                       9
                                                                     DISTRICT OF NEVADA
                    10

                    11
                               RHONDA KENNEDY,                                   Case No. 2:20-cv-00243-KJD-BNW
                    12
                                                  Plaintiff,                    STIPULATION TO EXTEND TIME FOR
                    13                                                          DEFENDANT TO FILE SETTLEMENT
                               vs.                                              DOCUMENTS AND REQUEST TO
                    14                                                          RESCHEDULE STATUS HEARING
                               HOMEGOODS, INC.,
                    15                                                          [FIRST REQUEST]
                                                  Defendant.
                    16

                    17                Plaintiff RHONDA KENNEDY (“Plaintiff”), by and through her attorneys of record, Watkins
                    18         & Letofsky, LLP, and Defendant HOMEGOODS, INC. (“Defendant”), by and through their attorneys
                    19         of record, Littler Mendelson, hereby stipulate to extend the time for Defendant to file settlement
                    20         documents and reschedule the status hearing currently set on September 4, 2020, (ECF No. 31).
                    21                The parties are currently finalizing the settlement and need additional time beyond September
                    22         4, 2020, to do so. As such, the parties request an extension of thirty (30) days, no earlier than October
                    23         5, 2020, to hold a telephonic status conference in this regard.
                    24         ///
                    25         ///
                    26         ///
                    27

                    28
LITTLER MENDELSON, P .C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169 -5937
         702.862.8800
                                  Case 2:20-cv-00243-KJD-BNW Document 35 Filed 09/03/20 Page 2 of 2



                       1                This is the first request for an extension of time to file settlement documents and reschedule

                       2       the status hearing. This request is made in good faith and not for the purpose of delay.

                       3
                               Dated: September 3, 2020                      Dated: August September 3, 2020
                       4
                               Respectfully submitted,                         Respectfully submitted,
                       5

                       6
                               /s/ Daniel R. Watikins, Esq.                    /s/ Kelsey E. Stegall, Esq.
                       7       DANIEL R. WATKINS, ESQ.                         WENDY M. KRINCEK, ESQ.
                               THERESA M. SANTOS, ESQ.                         KELSEY E. STEGALL, ESQ.
                       8       WATKINS & LETOFSKY, LLP                         LITTLER MENDELSON, P.C.
                       9       Attorney for Plaintiff                          Attorneys for Defendant
                               RHONDA KENNEDY                                  HOMEGOODS, INC.
                    10

                    11

                    12                                                       IT IS SO ORDERED.
                    13                                                       Dated this 3rd day of September, 2020.
                    14
                                                                             __________________________________________
                    15
                                                                             UNITED STATES MAGISTRATE JUDGE
                    16

                    17         4812-8992-0457.2

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P .C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                2.
            Suite 300
   Las Vegas, NV 89169 -5937
         702.862.8800
